PER CURIAM.
Philip and Jane Torres appeal an adverse final judgment in an automobile accident case. The objections to several improper statements in closing argument were sustained, and in some instances curative instructions were given even though not requested. The complained-of remarks did not rise to the level which would call for a new trial, and the trial court acted well within its discretion in so ruling. See State Farm Mutual Automobile Ins. Co. v. Guthrie, 321 So.2d 116, 117-18 (Fla. 3d DCA 1975).
Affirmed.